OFFlCE OFTHE      ATTORNEY GENERAL OFTEXAS
                                 AUSTIN




szana?eh10 Earal&   3QecraoLan
h68istaotCXvllDistrietnttonwy
Eall CJfRooard8
Dalla8,%xaa
Dear sirs




                                                     letterof July
                                                    1010 5951, RO-
                                               iaw withinwhioh a
                                               y publlowiy quality.
                                               In p"om latter and
                                          8 l.n7v1784, but 4lffsrantly
                                           Geaersl2. F. LooBey-,  Zune
                                           County ikttornay 0r 5?ravia
                                                th8ZI ElCitizenOf




          (1) Doea Ax-MoleSOSl, Revised Statutes,authorize
a oountyam?k, before he raoeireaa oalanlssion  from the Se-
ar&my of Statd~for a pizrty appalntednotary publia,to
'notify sal4 party to appearbefore him wIthin tea days, pay
for his oomml~slon,and qualityacraardfng to lm"?
          (2) IX It does mt, is said party entitledlm rs-
oeefte8tmhmtfoed’te&la     oaml8slanlma beenrewl~edbg
the elerm
Bon. XarolU ::cCraaken,
                      Faga 2


          (3) If be ia, may he then qualifyat any time
within ten daya frolztho roaalptof crushnotioe? .uld
          (4) If he my, are the sxaeptiom aontainedin
said artlalsavailableto him?
                 ti -9 27, 1917, AttOTJley %Xl8rS3 ~OMY   a~~I’O7Od
&UlfUl’0Zi00      O&loa No. 1777,inwhloh the quo8tion8    subPELt?&
by Hr. Romrby   mre   fully   amwW4d.    (Reports Of the AttOl’B0y
General,1916-19l8,p* 422) The opinionquotesArt.10108            6015
and 6016,Revbed Statute8of 19ll. These art10108vme
brou@t forwardin the Rwised Statutesof 1926, without mt-
orlal #mnge8, a8 krtlole8I5381and SQSE feqmtimly, and
they have not since been amended. Therefore, tf the uzmer8
found in OpinionZZo!1777 ware aorrsot then, they am oorreat
now. X0 belierathat o~l.ni.an     aorraotlyOOmtTUw     the statute8
involved and spgrovaIt. A oopy or whloh irrherowithonoloaed.
It ctnswera the tirst   three of the qnestians  nbove steted, It
doe.0not answerthe Sourth qU08tbn,      but it is apparentthat
the exemptionsOQX apj-Aponly where the party Las beastlegally
notif 94 or hi6 sppaintment. Xe aannot be lagallynotifiedby
the albrk until   that o:?ioerhas in his possas$ionthe paty*s
cozzR3b3sion.
                 Wo armuw question.Bo.1 ln the negative,and eaah
of the   three     e+mtn2u~ questionSin the affirui&lYe.
         In this commotion, we call to your attQntlon for
chtaver it my be xorth, the awe of Taablm v. ZWite, 104
Tsx. cri....iep.70, xt s. x. 597.
         ~losso ccce;?tour thanks for the vary able namer
in ~:hi.ch
        you !mvu stated the i'uots,the questions submitted
ind Ubwzised the lsf;clpoints involved.



                                            Yours v&y truly



      AFPROVED .TuL12, 1939


=.&